J-A02001-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.B.H.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

L.H.-H.

                        Appellant                   No. 1529 MDA 2015

               Appeal from the Order entered August 10, 2015
              in the Court of Common Pleas of Dauphin County
                  Civil Division at No(s): 2009-CV-09619-DC


BEFORE: PANELLA, J., STABILE, J., and FITZGERALD*, J.

JUDGMENT ORDER BY PANELLA, J.                         FILED MAY 17, 2016

     Appellant, L.H.-H. (“Mother”), purports to appeal from two interim

custody orders entered on August 10, 2015, in the Dauphin County Court of

Common Pleas.1 The orders pertained to the physical and legal custody of




* Former Justice specially assigned to the Superior Court.
1
   In her notice of appeal, Mother states that she “appeals to the Superior
Court of Pennsylvania from the order entered in this matter on the 10th day
of August, 2015….” Notice of Appeal, 9/8/15 (emphasis added). On August
10, the court entered two orders, each relating to a different matter. In her
appellate brief and in her Rule 1925(b) statement, Mother takes exception to
each, arguing that each order constitutes an abuse of the trial court’s
discretion. The proper course was to file separate notices of appeal for each
final order being appealed. See, e.g., General Electric Credit Corp. v.
Aetna Casualty & Surety Co., 263 A.2d 448, 452-453 (Pa. 1970); Chen v.
Saidi, 100 A.3d 587, 589 n.1 (Pa. Super. 2014); Sulkava v. Glaston
Finland Oy, 54 A.3d 884, 887-888 (Pa. Super. 2012); 20 G. Ronald
Darlington, et al., Pennsylvania Appellate Practice § 512:3.2 (2015-2016
ed.). An examination of the authorities cited reveals that courts have
J-A02001-16


minor child and the granting in part and denying in part Mother’s request for

relocation. The court entered the orders after an emergency hearing held a

week earlier. At the hearing, the court specifically noted that any order

entered would be “an interim temporary order which will not provide a

prejudice for or against any party….” N.T., Hearing, 8/3/15, at 5. The court

later set the date for a custody trial to commence on December 9, 2015.

See Order 9/8/15.

     A custody order is appealable only if the court entered its order after

completing a hearing on the merits and it is “intended by the court to

constitute a complete resolution of the custody claims pending between the

parties.” G.B. v. M.M.B., 670 A.2d 714, 720 (Pa. Super. 1996) (footnotes

omitted).

     The record in this matter remains open. The court expressly

anticipates further proceedings to consider additional testimony and other

evidence. Indeed, the court set a date for a future custody trial. And, as

noted, the court expressly stated that any order it entered was “interim” and

“temporary.” Thus, the court did not intend its orders to be a complete

resolution of the pending custody claims. We are constrained to quash this



generally refrained from quashing an appeal for failing to file separate
notices of appeal.

 Here, however, not only is there the problem of the notice of appeal
utilizing the singular “order” when Mother wants to challenge two separate
“orders,” but as discussed in this judgment order, neither order entered on
August 10 is a final order. We quash the appeal on that basis.
                                   -   2 -
J-A02001-16


appeal. See, e.g., Kassam v. Kassam, 811 A.2d 1023 (Pa. Super. 1996)

(quashing appeal of custody order where the trial court retained jurisdiction

and scheduled a hearing for review of the custody order); G.B. 670 A.2d at

721 (quashing appeal where custody order was entered before final hearings

on the merits and where the order entered was not “intended to constitute a

complete resolution of the ultimate issues between the parties[]”).

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/17/2016




                                   -   3 -